Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, drawn to a resin composition.
Group II, claim(s) 3, drawn to a prepreg.
Group III, claim(s) 4-7, drawn to a metal-clad laminate.
Group IV, claim(s) 8, drawn to a printed wiring board.
Group V, claim(s) 9-10, drawn to a method for fabricating a metal-clad laminate.

Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of the resin composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Moon et al. (US 2014/0066545 A1). Moon teaches an epoxy resin composition comprising an epoxy resin [0015] that is a naphthalene epoxy resin, bisphenol A epoxy resin, a phenol novolac epoxy resin, a cresol novolac epoxy resin [0022, 0048], a bisphenol F epoxy resin, a bisphenol S epoxy resin, an alkylphenol novolac epoxy resin, a biphenyl epoxy resin, an aralkyl epoxy resin, a dicyclopentadiene epoxy resin, a naphthalene epoxy resin, a naphthol epoxy resin, an epoxy resin of a condensate of phenol and aromatic aldehyde having a phenolic hydroxyl group, a biphenylaralkyl epoxy resin, a fluorene epoxy resin, or a triglycidyl isocyanurate resin,  [0048], which reads on a resin composition comprising an epoxy resin as Component (A) as claimed. Moon teaches that the epoxy resin composition further comprises an o-cresol novolac based hardener [0015], which reads on a phenolic compound as Component (B) as claimed. Moon teaches that the epoxy resin composition further comprises at least one hardening accelerant that is 2,4-diamino-6-(2'-methyl imidazole-(1')]-ethyl-s-triazine, 2,4-diamin-6-(2'-ethyl-4'-methyl imidazole-(1')]-ethyl-s-triazine, 2,4-diamino-6-(2'-undecyl imidazole-(1'))-ethyl-s-triazine, or 2-phenyl-4,5-dihydroxymethyl imidazole [0025], which reads on an imidazole compound having a triazine skeleton, as Component (C) as claimed. Moon teaches that an insulating film manufactured by using  
product of the resin composition is able to have a particularly high glass transition temperature [0020], that the resin composition contains, as Component (C), an imidazole compound having a triazine skeleton [0026], that this allows a cured product of the resin composition to have a high glass transition temperature, which may be as high as 260°C or an even higher temperature [0026], that the imidazole compounds Component (C) suitably contains 2,4-diamino-6-[2'-ethyl-4'-methylimidazolyl-(1 )]ethyl-s-triazine, among other things [0027], that this allows the cured product of the resin composition to have a particularly high glass transition temperature [0027], that the cured product of the resin composition is able to have a high glass transition temperature [0041], that the cured product included in the insulating layer of this metal-clad laminate is able to have a high glass transition temperature, which may be as high as 260°C or an even higher temperature [0047], and that the cured product of the resin composition is able to have a high glass transition temperature [0057]. Therefore, the claimed physical properties would naturally arise from the resin composition of Moon. .
A telephone call was made to Steven B. Pollicoff on 01/15/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/           Primary Examiner, Art Unit 1767